As filed with the Securities and Exchange Commission on June 28, 2011 1933 Act Registration No. 333-159954 1940 Act Registration No. 811-21029 CIK No. 0001164757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 4 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 50 Lincoln Life & Annuity Flexible Premium Variable Life Account Y (Exact Name of Registrant) American Legacy AssetEdgeSM VUL LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Exact Name of Depositor) 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (315) 428-8400 Robert O. Sheppard, Esquire Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Name and Address of Agent for Service) Copy to: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ending December 31, 2010 was filed March 18, 2011. It is proposed that this filing will become effective: /x/ immediately upon filing pursuant to paragraph (b) / / on May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be December 22, 2010. Supplement Dated June 28, 2011 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account Y American Legacy SVUL-IV American Legacy PreservationEdge SVUL American Legacy AssetEdge VUL American Legacy VULdb-II American Legacy VULcv-III American Legacy VULcv-IV American Legacy VULdb-IV American Legacy SVUL-III LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account Y American Legacy SVUL-IV American Legacy PreservationEdge SVUL American Legacy AssetEdge VUL American Legacy VULcv-III American Legacy VULcv-IV American Legacy VULdb-IV The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. Lincoln Variable Insurance Products Trust (“LVIP”) has made a correction to some of their fees.As a result, the minimum total annual operating expenses as shown in Table III: Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) has changed to 0.54%. The Prospectus and Statement of Additional Information, including the financial statements of Lincoln Life & Annuity Company of New York and the financial statements of Lincoln Life & Annuity Flexible Premium Variable Life Account Y, as submitted with Post-Effective Amendment No. 3 to Registration Statement on Form N-6 filed on April 20, 2011 (File No. 333-159954), are incorporated herein by reference. PART C - OTHER INFORMATION Item 26. EXHIBITS (1) Resolution of the Board of Directors of Lincoln Life & Annuity Company ofNew York and related documents authorizing establishment of the Account(1) (2) Not applicable. (3) (a) Principal Underwriting Agreement between Lincoln Life & Annuity Companyof New York and Lincoln Financial Distributors, Inc (3) (b) Selling Group Agreement (1) (4) (a) Policy Form LN698 NY (14) (b) Change of Insured Rider - Policy Form LN496 NY (5) (c) Estate Tax Repeal Rider - Policy Form LR511 NY (6) (d) Overloan Protection Rider - Policy Form LR540 (7) (e) Waiver of Monthly Deduction Rider - Policy Form LR436 LNY, LR437 LNY(8) (5) (a) Application - Policy Form LFF06300-18 (4) (6) (a) Articles of Incorporation of Lincoln Life & Annuity Company of New York (10) (b) Bylaws of Lincoln Life & Annuity Company of New York (10) (7) Form of Reinsurance Contracts (7) (8) Fund Participation Agreement, and amendments thereto, between The Lincoln National Life Insurance Company and: (a) American Fund Insurance Series(2) (b) LVIP Variable Insurance Products Trust(2) (9) (a) Accounting and Financial Administrative Services Agreement datedOctober 1, 2007 among Mellon Bank, N.A., The Lincoln National LifeInsurance Company and Lincoln Life & Annuity Company of New York (12) (b) Amended and Restated Service Agreement by and between Lincoln Life &Annuity Company of New York and The Lincoln National Life InsuranceCompany, effective January 1, 2004 (11) (10) Not applicable. (11) Opinion and Consent of Counsel (Filed herewith) (12) Not Applicable. (13) Not Applicable. (14) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm. (15) Not applicable. (16) Not applicable. (17) Compliance Procedures (13) (1) Incorporated by reference to Pre-Effective Amendment No. 1 on Form S-6 (File No. 333-81886) filed on May 10, 2002. (2) Incorporated by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-155333) filed on April 1, 2011. (3) Incorporated by reference to Post-Effective Amendment No. 1 on Form N-4 (File No. 333-145531) filed on November 16, 2007. (4) Incorporated by reference to Registration Statement on Form N-6 (File No. 333-155333) filed on November 13, 2008. (5) Incorporated by reference to Post-Effective Amendment No. 7 on Form S-6 (File No. 333-42507) filed on April 20, 2001. (6) Incorporated by reference to Post-Effective Amendment No. 2 on Form S-6 (File No. 333-52194) filed on November 13, 2001. (7) Incorporated by reference to Registration Statement on Form N-6 (File No. 333-148917) filed on January 29, 2008 (8) Incorporated by reference to Registration Statement on Form S-6 (File No.333-42507) filed on December 17, 1997. (9) Incorporated by reference to Post-Effective Amendment No. 42 on Form N-4 (File No. 333-18419) filed on June 21, 2011. (10) Incorporated by reference to Post-Effective Amendment No. 17 on Form N-6to Registration Statement on Form S-6 (File No. 333-77496) filed on April 2, 2007. (11) Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6(File No. 333-84684) filed on April 7, 2004. (12) Incorporated herein by reference to the Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (13) Incorporated herein by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-146507) filed on April 1, 2011. Item 27. Directors and Officers of the Depositor NamePositions and Offices with Depositor Charles C. Cornelio**Executive Vice President and Chief Administrative Officer and Director Frederick J. Crawford**Executive Vice President and Director Dennis R. Glass** President and Director George W. Henderson, III Director Granville Capital 300 North Greene Street Greensboro, NC 27401 Mark E. Konen***Senior Vice President and Director M. Leanne Lachman Director 870 United Nations Plaza, #19-E New York, NY 10017 Louis G. Marcoccia Director Senior Vice President Syracuse University Crouse-Hinds Hall, Suite 620 900 South Crouse Avenue Syracuse, NY 13244 Patrick S. Pittard Director 20 Cates Ridge Atlanta, GA 30327 Robert O. Sheppard* Second Vice President, Secretary and General Counsel Randal J. Freitag** Executive Vice President, Chief Financial Officer and Director * Principal business address is 100 Madison Street, Suite 1860, Syracuse, NY13202 ** Principal business address is 150 Radnor Chester Road, Radnor, PA 19087 *** Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 28. Persons Controlled by or Under Common Control with the Depositor or the Registrant Organizational Chart of the Lincoln National Corporation Insurance Company Holding Company System (9) Item 29. Indemnification (a) Brief description of indemnification provisions: In general, Article VII of the By-Laws of Lincoln Life & Annuity Companyof New York provides that Lincoln New York will indemnify certain personsagainst expenses, judgments and certain other specified costs incurred byany such person if he/she is made a party or is threatened to be made aparty to a suit or proceeding because he/she was a director, officer, oremployee of Lincoln New York, as long as he/she acted in good faith and ina manner he/she reasonably believed to be in the best interests of, or actopposed to the best interests of, Lincoln New York. Certain additionalconditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors,officers, and employees of Lincoln Life in connection with suits by, or inthe right of, Lincoln New York. Please refer to Article VII of the By-Laws of Lincoln New York (ExhibitNo. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of,New York law. (b) Undertaking pursuant to Rule 484 of Regulation C under the SecuritiesAct of 1933: Insofar as indemnification for liabilities arising under the SecuritiesAct of 1933 may be permitted to directors, officers and controllingpersons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in theopinion of the Securities and Exchange Commission such indemnification isagainst public policy as expressed in the Act and is, therefore,unenforceable. In the event that a claim for indemnification against suchliabilities (other than the payment by the Registrant of expenses incurredor paid by a director, officer, or controlling person of the Registrant inthe successful defense of any such action, suit or proceeding) is assertedby such director, officer or controlling person in connection with thesecurities being registered, the Registrant will, unless in the opinion ofits counsel the matter has been settled by controlling precedent, submitto a court of appropriate jurisdiction the question whether suchindemnification by it is against public policy as expressed in the Act andwill be governed by the final adjudication of such issue. Item 30. Principal Underwriter (a) Lincoln Financial Distributors, Inc. currently serves as PrincipalUnderwriter for; Lincoln Life & Annuity Variable Annuity Account H;Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B;Lincoln National Variable Annuity Account L; Lincoln Life & AnnuityVariable Annuity Account L; Lincoln Life & Annuity Flexible PremiumVariable Life Account M; Lincoln New York Account N for Variable Annuities; LLANY Separate Account R for Flexible Premium Variable LifeInsurance; LLANY Separate Account S for Flexible Premium Variable LifeInsurance; and Lincoln Life & Annuity Flexible Premium Variable LifeAccount Y. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: NamePositions and Offices with Underwriter Anant Bhalla*Vice President and Treasurer Patrick J. Caulfield**Vice President, Chief Compliance Officer and Senior Counsel Joel Schwartz*Vice President and Director Patricia Insley*Vice President and Director Keith S. Ryan***Vice President and Chief Financial Officer Wilford H. Fuller* President, Chief Executive Officer and Director Linda Woodward***Secretary * Principal business address is 150 Radnor Chester Road, Radnor, PA 19087 ** Principal business address is 350 Church Street, Hartford, CT 06103 *** Principal business address is 1300 S. Clinton Street, Ft. Wayne, IN 46802 **** Principal business address is 100 Madison Street, Suite 1860, Syracuse, NY 13202 (c) N/A Item 31. Location of Accounts and Records Books of Account and corporate records are maintained by Lincoln Life & Annuity Company of New York, 100 Madison Street, Suite 1860, Syracuse, New York 13202. All other accounts, books, and documents, except accounting records, required to be maintained by the 1940 Act and the Rules promulgated hereunder are maintained by The Lincoln National Life Insurance Company, 1300 S. Clinton Street, Fort Wayne, Indiana 46802 and One Granite Place, Concord, New Hampshire 03301. The accounting records are maintained by Bank of New York Mellon, N.A., One Mellon Bank Center, 500 Grant Street, Pittsburgh, Pennsylvania 15258. Item 32. Management Services Not Applicable. Item 33. Fee Representation Lincoln Life represents that the fees and charges deducted under the policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Lincoln Life & Annuity Flexible Premium Variable Life Account Y, has duly caused this Post-Effective Amendment 4 to the Registration Statement on Form N-6 (File No.: 333-159954; 811-21029; CIK0001164757) to be signed on its behalf by the undersigned duly authorized, in the City of Hartford and State of Connecticut, on the 28th day of June, 2011. Lincoln Life & Annuity Flexible Premium Variable Life Account Y (Registrant) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Lincoln Life & Annuity Company of New York Lincoln Life & Annuity Company of New York (Depositor) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment 4 to the Registration Statement (File No.: 333-159954; 811-21029; CIK: 0001164757) has been signed below on June 28, 2011, by the following persons, as officers and directors of the Depositor, in the capacities indicated: SignatureTitle /s/ Dennis R. Glass * President Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administration Officer and Director Charles C. Cornelio /s/ Frederick J. Crawford * Executive Vice President and Director Frederick J. Crawford /s/ C. Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Robert W. Dineen * Director Robert W. Dineen /s/ Randal J. Freitag * Executive Vice President, Chief Financial Officer and Director Randal J. Freitag /s/ George W. Henderson, III * Director George W. Henderson, III /s/ Mark E. Konen * Director Mark E. Konen /s/ M. Leanne Lachman * Director M. Leanne Lachman /s/ Louis G. Marcoccia * Director Louis G. Marcoccia /s/ Patrick S. Pittard * Director Patrick S. Pittard /s/ John L. Reizian *By: John L. Reizian Attorney-in-Fact, pursuant to a Power-of-Attorney filed with this Registration Statement POWER OF ATTORNEY We, the undersigned directors and/or officers of Lincoln Life & Annuity Company of New York, hereby constitute and appoint Delson R. Campbell, Brian A. Kroll, John L. Reizian, Lawrence A. Samplatsky and John D. Weber, individually, our true and lawful attorneys-in-fact, with full power to each of them to sign for us, in our names and in the capacities indicated below, any Registration Statements and any and all amendments to Registration Statements; including exhibits, or other documents filed on Forms N-6 or N-4 or any successors or amendments to these Forms, filed with the Securities and Exchange Commission, under the Securities Act of 1933 and/or Securities Act of 1940, on behalf of the Company in its own name or in the name of one of its Separate Accounts, hereby ratifying and confirming our signatures as they may be signed by any of our attorneys-in-fact to any amendment tosaid Registration Statements as follows: Variable Life Insurance Separate Accounts: Lincoln Life & Annuity Flexible Premium Variable Life Account M: 333-141788; 333-141779; 333-141767; 333-141771; 333-141775; 333-141782; 333-141785; 333-141789; 333-141790; 333-148917; 333-155333; 333-170383; 811-08559 LLANY Separate Account R for Flexible Premium Variable Life: 333-141768; 333-141772; 333-141776; 333-141780; 333-141784; 333-141786; 333-149053; 811-08651 LLANY Separate Account S for Flexible Premium Variable Life: 333-141777; 333-141773; 333-141769; 811-09257 Lincoln Life & Annuity Flexible Premium Variable Life Account Y: 333-141770; 333-141774; 333-141778; 333-141783; 333-141781; 333-141787; 333-159954; 811-21029 Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B: 33-77496; 811-08470 Variable Annuity Separate Accounts: Lincoln Life & Annuity Variable Annuity Account H: 333-141756; 333-141758; 333-141761; 333-141754; 333-141763; 333-141766; 333-147675; 333-148207; 333-147710; 333-171097; 811-08441 Lincoln Life & Annuity Variable Annuity Account L: 333-141755; 811-07785 Lincoln New York Account N for Variable Annuities: 333-141752; 333-141757; 333-141759; 333-141760; 333-141765; 333-141762; 333-145531; 333-148208; 333-147673; 333-147711; 333-149449; 333-171096; 811-09763 Except as otherwise specifically provided herein, the power-of-attorney granted herein shall not in any manner revoke in whole or in part any power-of-attorney that each person whose signature appears below has previously executed.This power-of-attorney shall not be revoked by any subsequent power-of-attorney each person whose signature appears below may execute, unless such subsequent power specifically refers to this power-of-attorney or specifically states that the instrument is intended to revoke all prior general powers-of-attorney or all prior powers-of-attorney. This Power-of-Attorney may be executed in separate counterparts each of which when executed and delivered shall be an original; but all such counterparts shall together constitute one and the same instrument.Each counterpart may consist of a number of copies, each signed by less than all, but together signed by all, of the undersigned. SignatureTitle /s/ Dennis R. Glass * President Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administration Officer and Director Charles C. Cornelio /s/ Frederick J. Crawford * Executive Vice President and Director Frederick J. Crawford /s/ C. Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Randal J. Freitag * Executive Vice President; Chief Financial Officer and Director Randal J. Freitag /s/ George W. Henderson, III * Director George W. Henderson, III Mark E. Konen * Director Mark E. Konen M. Leanne Lachman * Director M. Leanne Lachman /s/ Louis G. Marcoccia * Director Louis G. Marcoccia /s/ Patrick S. Pittard * Director Patrick S. Pittard We, Delson R. Campbell, Brian A. Kroll, John L. Reizian, Lawrence A. Samplatsky and John D. Weber, have read the foregoing Power of Attorney.We are the person(s) identified therein as agent(s) for the principal named therein.We acknowledge our legal responsibilities. /s/ Delson R. Campbell Delson R. Campbell /s/ Brian A. Kroll Brian A. Kroll /s/ John L. Reizian John L. Reizian /s/ Lawrence A. Samplatsky Lawrence A. Samplatsky /s/ John D. Weber John D. Weber
